DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 and 03/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “a third inverter that is electrically connected to a second end of the both ends of each of the phase windings constituting the second alternating-current rotary electrical machine, and transfers power to a second direct-current power source different from the first direct-current power source to drive the second alternating-current rotary electrical machine, wherein the second direct-current power source and the first alternating-current rotary electrical machine are connected by a single connection route, the driving system is mounted in a vehicle, each of the first alternating-current rotary electrical machine and the second alternating-current rotary 
Claim 2-7 depend of the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2014/0265942) discloses a driving system [Fig. 4] with a first alternating-current rotary electrical machine [118] and a second alternating-current 
Li does not disclose a third inverter that is electrically connected to a second end of the both ends of each of the phase windings constituting the second alternating-current rotary electrical machine, and transfers power to a second direct-current power source different from the first direct-current power source to drive the second alternating-current rotary electrical machine, wherein the second direct-current power source and the first alternating-current rotary electrical machine are connected by a single connection route, the driving system is mounted in a vehicle, each of the first .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN T VU/Primary Examiner, Art Unit 2836